 1
     Jeffrey M. Feldman (AK Bar No. 7605029)
 2   SUMMIT LAW GROUP PLLC
     315 Fifth Avenue South, Suite 1000
 3   Seattle, WA 98104-2682
 4   Phone: (206) 676-7000
     jefff@summitlaw.com
 5
     Ralph H. Palumbo (WA Bar No. 4751)
 6
     Lynn M. Engel (WA Bar No. 21934)
 7   (Pro Hac Vice)
     YARMUTH LLP
 8   1420 Fifth Avenue, Suite 1400
 9   Seattle, WA 98101
     Phone: (206) 516-3800
10   rpalumbo@yarmuth.com
     lengel@yarmuth.com
11
12   Attorneys for Bristol Bay Economic Development Corporation,
     Bristol Bay Native Association, Inc. and Bristol Bay Reserve Association
13
14   Megan R. Condon (AK Bar No. 1810096)
     Matthew N. Newman (AK Bar No. 1305023)
15   NATIVE AMERICAN RIGHTS FUND
     745 West 4th Avenue, Suite 502
16   Anchorage, AK 99501
17   Phone: (907) 276-0680
     mcondon@narf.org
18   mnewman@narf.org
19
     Attorneys for United Tribes of Bristol Bay
20
     Scott Kendall (AK Bar. No. 0405019)
21   HOLMES, WEDDLE & BARCOTT
22   701 W. 8th Avenue, #700
     Anchorage, AK 99501
23   Phone: (907) 274-0666
     smkendall@hwb-law.com
24
25   Attorney for Bristol Bay Regional
     Seafood Development Association, Inc.
26

      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                        SUMMIT LAW GROUP PLLC
      FOR SCHEDULING ORDER - 1                                      315 FIFTH AVENUE SOUTH, SUITE 1000
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                        SEATTLE, WASHINGTON 98104-2682
                                                                          Telephone: (206) 676-7000
             Case 3:19-cv-00265-SLG Document 26 Filed         11/12/19 Page  Fax: (206)
                                                                                    1 of676-7001
                                                                                           9
 1
                         UNITED STATES DISTRICT COURT
 2                        FOR THE DISTRICT OF ALASKA
                                AT ANCHORAGE
 3
 4   BRISTOL BAY ECONOMIC
     DEVELOPMENT CORPORATION, et al.,          CASE NO. 3:19-CV-00265-SLG
 5
                            Plaintiffs,
 6
                v.
 7
 8   CHRIS HLADICK, U.S.
     ENVIRONMENTAL PROTECTION
 9   AGENCY, et al.,
10                          Defendants.
11
     SALMONSTATE, et al.,                      CASE NO. 3:19-CV-00267-SLG
12
                            Plaintiffs,
13
                v.
14
15   CHRIS HLADICK, U.S.
     ENVIRONMENTAL PROTECTION
16   AGENCY, et al.,
17                          Defendants.
18
     TROUT UNLIMITED,                          CASE NO. 3:19-CV-00268-SLG
19
                            Plaintiffs,
20
                v.
21
22   U.S. ENVIRONMENTAL PROTECTION
     AGENCY, et al.,
23
                            Defendants.
24
25
26

     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                  SUMMIT LAW GROUP PLLC
     FOR SCHEDULING ORDER - 2                                315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                  SEATTLE, WASHINGTON 98104-2682
                                                                   Telephone: (206) 676-7000
            Case 3:19-cv-00265-SLG Document 26 Filed   11/12/19 Page  Fax: (206)
                                                                             2 of676-7001
                                                                                    9
 1                        PLAINTIFFS’ REPLY IN SUPPORT OF
 2                     MOTION FOR ENTRY OF SCHEDULING ORDER

 3          Plaintiffs submit this Reply in support of their Motion for Entry of Scheduling
 4   Order (ECF 23 & 24) (“Motion”).
 5          Plaintiffs have proposed a scheduling order based on the need for a final ruling on
 6   the merits of the withdrawal of the 2014 Proposed Determination of Defendant
 7
     Environmental Protection Agency (“EPA”) under Section 404 of the Clean Water Act,
 8
     before the U.S. Army Corps of Engineers (“Corps”) issues a record of decision on a permit
 9
     application for the proposed Pebble Mine in Bristol Bay, Alaska. In response, Defendants
10
     mostly take issue with Plaintiffs’ proposed deadlines for filing their opening brief and for
11
     motions to supplement the agency record. ECF 25 (“Resp.”). But Defendants’ arguments
12
     are overstated and otherwise without merit.
13
14          1.      Plaintiffs have structured their proposed schedule based on their expectation

15   that the Corps will issue its permitting record of decision in May 2020. Mot. at 4. In

16   response, however, Defendants assert they “are not in a position to state when the Corps
17   will make a permit decision.” Resp. at 3. But in EPA’s August 30, 2019, notice of its
18   decision to withdraw the Proposed Determination, the agency stated it “has and will
19   continue to work constructively with the Corps as a cooperating agency” and that “EPA
20
     plans to continue to work with the Corps . . . on the next steps in the [National
21
     Environmental Policy Act] process, including the development of the final [Environmental
22
     Impact Statement] and other information to inform the Corps’ permit decision.”1 And
23
24
      1
        EPA, Notification of Decision to Withdraw Proposed Determination to Restrict the Use
25
     of an Area as a Disposal Site; Pebble Deposit Area, Southwest Alaska, 84 Fed. Reg.
26   45,749, 45,754 (Aug. 30, 2019).

      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                           SUMMIT LAW GROUP PLLC
      FOR SCHEDULING ORDER - 3                                         315 FIFTH AVENUE SOUTH, SUITE 1000
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                           SEATTLE, WASHINGTON 98104-2682
                                                                             Telephone: (206) 676-7000
                 Case 3:19-cv-00265-SLG Document 26 Filed        11/12/19 Page  Fax: (206)
                                                                                       3 of676-7001
                                                                                              9
 1   documents received in September 2019 from the Corps pursuant to a Freedom of
 2   Information Act request show the Corps intends to issue its final record of decision for the
 3   Pebble Mine permit by May 29, 2020. See Ex. A (attached hereto).2 If Defendants have
 4
     more accurate information about the Corps’ permitting timeline (especially given
 5
     Defendants’ stated cooperation with the Corps), Defendants should share such information
 6
     with Plaintiffs and the Court to ensure a timely and orderly resolution of this matter under
 7
     a schedule that obviates the need for additional or interim relief. The expected timing of
 8
     the Corps’ issuance of its final record of decision is an ascertainable fact relevant to the
 9
     Court’s schedule for this matter and its ability to provide timely relief.
10
11          2.      In their Response, Defendants express concern that, under Plaintiffs’

12   proposed schedule, Plaintiffs would file their opening merits brief before any motion to

13   supplement (should there be one) is fully briefed and decided. Resp. at 3-4. But this Court
14   recently has approved a scheduling order under which merits briefing would begin prior to
15   the resolution of any motion to supplement the agency record. See Scheduling Order at 1-
16   2, Se. Alaska Conservation Council v. U.S. Forest Serv., No. 1:19-cv-00006-SLG, ECF 7
17
     (D. Ala. June 13, 2019) (providing parties would “work in good faith to address any and
18
     all issues concerning the adequacy, scope, and/or content of the administrative record
19
     amongst themselves” and “[a]ny issues which the Parties cannot resolve among themselves
20
     shall be presented to the Court for resolution on the same schedule proposed for the
21
     Parties’ Rule 16.3(c) briefs”). Here, Plaintiffs do not currently anticipate that motions to
22
23    2
         The documents in Exhibit A were produced by the Corps pursuant to an August 16,
24   2019 FOIA request submitted by the Natural Resources Defense Council seeking “all
     records in the Army Corps’ possession, custody or control sent or received from the
25
     following email address: poaspecialprojects@usace.army.mil” (the email address believed
26   to be used for communicating about the Pebble Mine permitting process). See Ex. A.

      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                            SUMMIT LAW GROUP PLLC
      FOR SCHEDULING ORDER - 4                                          315 FIFTH AVENUE SOUTH, SUITE 1000
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                            SEATTLE, WASHINGTON 98104-2682
                                                                              Telephone: (206) 676-7000
                 Case 3:19-cv-00265-SLG Document 26 Filed         11/12/19 Page  Fax: (206)
                                                                                        4 of676-7001
                                                                                               9
 1   supplement will be necessary. But even if they are, such motions would be limited, and to
 2   the extent they would interfere with merits briefing deadlines, then those deadlines could
 3   be adjusted when and if that exigency arises.
 4
            3.      Similarly, Defendants assert that Plaintiffs’ proposed schedule would
 5
     “unfairly” reduce Defendants’ time to file an opposition to any motion to supplement from
 6
     14 to seven days. Resp. at 4. But again, it is unlikely there will even be a need to file a
 7
     motion to supplement. And even if such a circumstance should arise, it is expected that
 8
     any such motion would be very limited, and Defendants would be able to request
 9
     additional time to respond for good cause if it were necessary to do so.
10
11          4.      Finally, in anticipation that intervenor-defendants may seek to participate in

12   these proceedings, and to facilitate efficiency, Plaintiffs proposed that any intervenor-

13   defendants’ brief on the merits be filed one week after Defendants’ brief and be limited to
14   4,000 words. Mot. at 4. Defendants, however, argued in response that because no parties
15   have actually sought to intervene, it is premature and inappropriate to set limits on such
16   intervention at this time. Resp. at 5. But there is no harm setting such a comprehensive
17
     schedule now, since doing so will avoid any case disruption later should a party seek to
18
     intervene. Nor have Defendants shown that Plaintiffs’ proposed requirements for
19
     intervenors would cause any prejudice to them or any prospective intervenor. To the
20
     contrary, since the interests of intervenor-defendants would largely be aligned with those
21
     of Defendants’, it is entirely fair and appropriate for the intervenor briefs to follow shortly
22
     after the filing of Defendants’ briefs. And Plaintiffs’ proposed word count for intervenor-
23
24   defendant merits briefs (4,000 words) is double what Plaintiffs’ reserved for each plaintiff

25   group should they file supplemental merits briefs (2,000 words). Mot. at 4 & 5.

26

      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                            SUMMIT LAW GROUP PLLC
      FOR SCHEDULING ORDER - 5                                          315 FIFTH AVENUE SOUTH, SUITE 1000
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                            SEATTLE, WASHINGTON 98104-2682
                                                                              Telephone: (206) 676-7000
                 Case 3:19-cv-00265-SLG Document 26 Filed         11/12/19 Page  Fax: (206)
                                                                                        5 of676-7001
                                                                                               9
 1                                         *      *      *
 2        For all the foregoing reasons, the Court should grant Plaintiffs’ Motion and enter the
 3   scheduling order as proposed by Plaintiffs. See ECF 23, at 4-6.
 4
                 DATED this 12th day of November, 2019.
 5
 6                                             SUMMIT LAW GROUP PLLC
                                               Attorneys for Bristol Bay Economic
 7                                             Development Corporation, Bristol Bay Native
                                               Association, Inc. and Bristol Bay Reserve
 8
                                               Association
 9
                                               By: s/ Jeffrey M. Feldman
10                                             Jeffrey M. Feldman (AK Bar No. 7605029)
11
                                               YARMUTH LLP
12                                             Also Attorneys for Bristol Bay Economic
                                               Development Corporation, Bristol Bay Native
13                                             Association, Inc. and Bristol Bay Reserve
14                                             Association

15                                             By: s/ Ralph H. Palumbo
16                                             Ralph H. Palumbo, Pro Hac Vice
                                                (WA Bar No. 4751)
17                                             By: s/ Lynn M. Engel
                                               Lynn M. Engel, Pro Hac Vice
18                                              (WA Bar No. 21934)
19
                                               NATIVE AMERICAN RIGHTS FUND
20                                             Attorneys for United Tribes of Bristol Bay
21
                                               By: s/ Megan R. Condon
22                                             Megan R. Condon (AK Bar No. 1810096)
                                               By: s/ Matthew N. Newman
23                                             Matthew N. Newman (AK Bar No. 1305023)
24
                                               HOLMES, WEDDLE & BARCOTT
25                                             Attorney for Bristol Bay Regional
                                               Seafood Development Association, Inc.
26

      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                          SUMMIT LAW GROUP PLLC
      FOR SCHEDULING ORDER - 6                                        315 FIFTH AVENUE SOUTH, SUITE 1000
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                          SEATTLE, WASHINGTON 98104-2682
                                                                            Telephone: (206) 676-7000
             Case 3:19-cv-00265-SLG Document 26 Filed           11/12/19 Page  Fax: (206)
                                                                                      6 of676-7001
                                                                                             9
 1
                                         By: s/ Scott Kendall
 2                                       Scott Kendall (AK Bar. No. 0405019)
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                  SUMMIT LAW GROUP PLLC
     FOR SCHEDULING ORDER - 7                                315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                  SEATTLE, WASHINGTON 98104-2682
                                                                   Telephone: (206) 676-7000
           Case 3:19-cv-00265-SLG Document 26 Filed    11/12/19 Page  Fax: (206)
                                                                             7 of676-7001
                                                                                    9
                                  CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on November 12, 2019, a copy of the foregoing Plaintiffs’
     Reply in Support of Motion for Scheduling Order was served upon counsel of record
 3   through the Court’s CM/ECF system.
 4
           Attorneys for Plaintiffs
 5
           Megan R. Condon
 6
           Matthew N. Newman
 7         NATIVE AMERICAN RIGHTS FUND
           mcondon@narf.org
 8         mnewman@narf.org
 9
           Scott M. Kendall
10         HOLMES, WEDDLE & BARCOTT
           smkendall@hwb-law.com
11
12         Abraham J. Shanedling
           Paul Werner
13         Rachelle Bishop
14         Steven P. Hollman
           SHEPPARD, MULLIN, RICHTER, & HAMPTON LLP
15         AShanedling@sheppardmullin.com
           PWerner@sheppardmullin.com
16         RBishop@sheppardmullin.com
17         SHollman@sheppardmullin.com

18         Austin E. Williams
19         TROUT UNLIMITED
           awilliams@tu.org
20
           Brian Litmans
21         Katherine G. Strong
22         TRUSTEES FOR ALASKA
           blitmans@trustees.org
23         kstrong@trustees.org
24
           Erin Whalen
25         Thomas S. Waldo
           EARTHJUSTICE (Juneau)
26

      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                        SUMMIT LAW GROUP PLLC
      FOR SCHEDULING ORDER - 8                                      315 FIFTH AVENUE SOUTH, SUITE 1000
      CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                        SEATTLE, WASHINGTON 98104-2682
                                                                          Telephone: (206) 676-7000
             Case 3:19-cv-00265-SLG Document 26 Filed         11/12/19 Page  Fax: (206)
                                                                                    8 of676-7001
                                                                                           9
          ewhalen@earthjustice.org
 1
          twaldo@earthjustice.org
 2
          Jacqueline Miya Iwata
 3        Joel R. Reynolds
 4        Thomas D. Zimpleman
          NATURAL RESOURCES DEFENSE COUNSEL
 5        jiwata@nrdc.org
          jreynolds@nrdc.org
 6
          tzimpleman@nrdc.org
 7
          Attorneys for Defendants
 8
 9        Richard L. Pomeroy
          U.S. Attorney’s Office (Anchorage)
10        richard.pomeroy@usdoj.gov
11
12        DATED this 12th day of November, 2019.

13                                                 /s Denise Brandenstein
14                                                 Denise Brandenstein, Legal Assistant
                                                   deniseb@summitlaw.com
15
16
17
18
19
20
21
22
23
24
25
26

     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                       SUMMIT LAW GROUP PLLC
     FOR SCHEDULING ORDER - 9                                     315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 3:19-CV-00265-SLG CONSOLIDATED                       SEATTLE, WASHINGTON 98104-2682
                                                                        Telephone: (206) 676-7000
           Case 3:19-cv-00265-SLG Document 26 Filed         11/12/19 Page  Fax: (206)
                                                                                  9 of676-7001
                                                                                         9
